DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 13-15 are objected to because of the following informalities:  
Claim 2 recites “the first distal end”, in line 3, which should read “a first distal end”.
Claims 13 and 14 recite “the cured-out portion”, in line 2, which should read “the curved-out portion”.
Claim 15 recites “the diameter/lateral dimension “, in line 2, which should read “a diameter/lateral dimension”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "wherein at least 50% of a diameter/lateral dimension of the target is subsumed inside the curved-out portion.”. Claim 1 does not positively recite the target as part 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lichtman (US 5611813) [further incorporated in Lichtman (US 5318589) [see col. 9 lines 20-30 of Lichtman ‘813]].
Regarding claim 1, Lichtman discloses a surgical instrument (Fig. 1) comprising:
an actuating assembly (handle assembly (12)) (Fig. 1) including a piston (gear rack tube (36)) (Fig. 9 of Lichtman ‘813) [interpreted as the piston because it abuts the compression spring (45) like the instant application and is configured to receive a pushing force and move axially along with the cannula (outer shaft (8)) (Fig. 9) when the user squeezes the handle similarly to the applicants piston [see para. 0034 and 0049 of instant application; col. 6 lines 33-45 of Lichtman ‘813], a cap (O-ring (47)) (Fig. 9) [under BRI, cap is defined as "a fitting for closing the end of a tube" or "an overlaying or covering structure", per Merriam-Webster Dictionary (https://www.merriam-webster.com/dictionary/cap). The O-ring (47) of Lichtman ‘813 is interpreted as cap because it is a fitting for sealing the end of the gear rack tube (36) and is also an overlaying structure that grips and retains the rod (inner shaft (10)). 
an outer shell (housing (34)) (Fig. 9 of Lichtman ‘813) housing the piston (36) (Fig. 9);
a cannula (outer shaft (8)) (Fig. 9) connected to the piston (36) (col. 6 lines 35-45 of Lichtman ‘813);
a rod (inner shaft (10)) (Fig. 9) axially disposed in the cannula (8) and secured in the outer shell (34) against axial movement (col. 6 lines 35-45 and col. 7 lines 23-27 of Lichtman ‘813);
wherein the cannula (8) is moved in an axial direction by the piston (36) when the outer shell (34) and the piston (36) are squeezed together [note: the piston i.e. gear rack tube (36) squeezes or presses against the gear rack tube chamber (42) of the outer shell i.e. (34)] (col. 7 lines 49-62 of Lichtman ‘813); and
a cutter assembly (jaw piece (2)) (Fig. 1) disposed at a distal end of the rod (10) (Fig. 7 of Lichtman ‘813) and configured to perform both an inline cutting action and a grasping action on a target (col. 8 lines 34-36 and 40-42 and col. 9 lines 22-30 of Lichtman ‘813).
[Note: the phrase "configured to perform both an inline cutting action and a grasping action on a target " is considered as functional language due to the term “configured to”. Therefore the device of Lichtman needs only to be capable of performing both an inline cutting action and a grasping action on a target. Further note that the target is not positively or structurally claimed with the device because it was introduced in the functional limitation. Since the device of Lichtman meets the structural limitations of the claim, the device of Lichtman also meets the functional limitation of the claim.]
Regarding claim 6, Lichtman discloses wherein the inline cutting action forms a substantially straight cross-section on the target (see Fig. 19 of Lichtman '589 which illustrates the front end view of the fully closed jaws and cutting blade).
Regarding claim 11, Lichtman discloses wherein the outer shell (housing (34)) (Fig. 9 of Lichtman ‘813) is configured to releasably attach to a handle.
[Note: the phrase " configured to releasably attach to a handle " is considered as functional language due to the term “configured to”. Therefore the outer shell of Lichtman needs only to be capable of being releasably attached to a handle. For example, the housing of the handle assembly disclosed in Lichtman is capable of being releasable attached to an endoscope via a linkage, e.g., clip, provided on the endsocope. Further note that the handle is not positively or structurally claimed with the device because it was introduced in the functional limitation and fails to disclose structure that allows the handle to attach to the outer shell. Since the device of Lichtman meets the structural limitations of the claim 1 and is capable of being releasably attached to a handle as discussed above, the device of Lichtman also meets the functional limitation of the claim 11.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtman (US 5611813) [further incorporated in Lichtman (US 5318589)], as applied to claim 1 above, in view of Yoon (US 5984939).
Regarding claim 2, Lichtman discloses wherein the cutter assembly (2) comprises a first cutting member (jaw (6)) (Fig. 7) and a second cutting member (jaw (4)) (Fig. 7) separated by a slot [interperted as the space in between the two jaw members] (see annotated Figs.  7 and 8 of Lichtman ‘813 below), the first cutting member provided with a first cutting edge (176) at a first distal end (Fig. 20 of Lichtman '589) and wherein the first cutting edge has a straight configuration (Fig. 20 of Lichtman '589), wherein the first cutting edge (6) and the second cutting edge (4) oppose each other such that when the cannula (8) is moved in the axial direction towards the first and second distal ends of the cutter assembly , the first and second cutting edges engage each other to establish the inline cutting action (Fig. 7 of Lichtman '813, and Fig. 16 of Lichtman '589) (col. 7 lines 34-67, col. 8 lines 34-36 and 40-42 and col. 9 lines 22-30). However, Lichtman fails to disclose the second cutting member provided with a second cutting edge at a second distal end, wherein the second cutting edge has an arcuate or straight configuration.

    PNG
    media_image1.png
    327
    462
    media_image1.png
    Greyscale

Annotated Figs. 7 and 8 of Lichtman ‘813
Yoon teaches a multifunctional grasping instrument with cutting member comprising a cutter assembly having a first jaw (1018) (Fig. 7) [interpreted as a first cutting member] and a second jaw (1020) (Fig. 7) [interpreted as a second jaw member]. Yoon further teaches that an alternative to having only the first jaw member (1018) provided with a first cutting edge (1124) (see Fig. 7; col. 8 lines 53-58), which is analogous to the structure shown in Fig. 20 of Lichtman ‘589, is having a first cutting member (jaw (7018)) provided with a first cutting edge via. blade (7120) at a first distal end (Fig. 16) and the second cutting member (jaw (7020)) (Fig. 16) provided with a second cutting edge via. blade (7122) (Fig. 16) at a second distal end (Fig. 16), each of the first and the second cutting edges having one of an arcuate (Fig. 15) or straight configuration (Fig. 16) (col. 10 lines 16-27) to yield the predictable result of grasping and cutting objects (col. 2 lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the cutting members, wherein only the first cutting member is provided with the first cutting edge, in Lichtman to include the cutting members, wherein the first and second 
Regarding claim 3, Modified Lichtman discloses wherein one of the first cutting member (7018) and the second cutting member (7020) includes a bend (concave portion (7154)) along the axial direction (Figs. 16 of Yoon).
Regarding claim 4, Modified Lichtman discloses wherein the first distal end and the second distal end of the cutter assembly are each configured with a recess formed from concave portions (7152 and 7154) (Fig. 16 of Yoon) opposing one another and are movable relative to one another (Fig. 5; col. 7 lines 15-25), such that when the cannula (outer tubular member (14)) (Fig. 16 of Yoon) is moved in the axial direction towards the first and second distal ends of the cutter assembly (Fig. 5 of Yoon), the two opposing recesses establish the grasping action (col 9 lines 62-66 of Yoon).
Regarding claim 5, Modified Lichtman discloses wherein the grasping action includes forming the two opposing recesses formed by concave portions (7152 and 7154) (Fig. 16 of Yoon) together into a common recess (col 9 lines 62-66 of Yoon) for retaining a cut portion of the target after the inline cutting action [note: the following phrase " for retaining a cut portion of the target after the inline cutting action" is interpreted as functional language, not structural language, therefore the device of Modifed Lichtman need only to be capable of retaining a cut portion of the target after the inline cutting action. Since Modified Lichtman discloses jaws that can both grasp and cut an object, simultaneously and meets the structural limitations of claims 1-5, the device of Modified Lichtman meets the functional limitation of claim 5.
Regarding claim 7, Modified Lichtman discloses wherein the inline cutting action and the grasping action are established with a single movement of the cannula in the axial direction (col. 49-67 of Lichtman '813 which discloses the single movement of the cannula in the axial direction allows the jaws of the device to open or close; thereby inciting the cutting and grasping action).
Regarding claim 8, Modified Lichtman discloses wherein one of the first cutting member (7018) (Fig. 16 of Yoon) and the second cutting member (7020) (Fig. 16 of Yoon) includes one or more retaining features (grasping surface (7116)) (Fig. 16 of Yoon).
Claims 9-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lichtman (US 5611813) [further incorporated in Lichtman (US 5318589)] in view of Yoon (US 5984939) and further in view of Purohit et al. (US 20190282219) [hereinafter Purohit].
Regarding claim 9, Modified Lichtman discloses all of the limitations set forth above in claim 8, including wherein one of the first cutting member (7018) (Fig. 16 of Yoon) and the second cutting member (7020) (Fig. 16 of Yoon) includes one or more retaining features (grasping surface (7116)) (Fig. 16 of Yoon). Modified Lichtman further discloses wherein one or more retaining features include a repeating diamond-shaped protrusion or teeth (col. 5 lines 49-57 of Yoon). However, Modified Lichtman fails to disclose wherein those plurality of protrusions or teeth have a sharp end.
Purohit teaches biopsy forceps with serrated cutting jaws comprising a cutting assembly (distal end effector assembly (100)) having a first cutting member (jaw (106)) (Fig. 2) and a second cutting member (jaw (107)) (Fig. 2); wherein the first and second cutting members comprise one or more retaining members (plurality of teeth (128)) (Fig. 2) having a tapered serration profile i.e. a sharp end for the purpose of improving the grip of the device on a target tissue surface without slip (para. 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the retaining features of the first and second cutting members in Modfied Lichtman to include retaining features having sharp ends, as taught by Purohit in order to improve the grip of the device on a target tissue surface without slip (para. 0046).
Regarding claim 10, Modified Lichtman discloses all of the limitations set forth above in claim 3, including wherein one of the first cutting member (7018) and the second cutting member (7020) includes a bend (concave portion (7154)) along the axial direction (Figs. 16 of Yoon). Modified Lichtman 
Purohit teaches biopsy forceps with serrated cutting jaws comprising a cutting assembly (distal end effector assembly (100)) having a first cutting member (jaw (106)) (Fig. 2) and a second cutting member (jaw (107)) (Fig. 2); wherein the first and second cutting members comprise two or more retaining members (plurality of teeth (128)) (Fig. 2). Purohit further discloses that an alternative to the plurality of teeth having the same size (Fig. 18), is having a plurality of teeth with different sizes (Fig. 19) for the purpose of providing better anchoring on tissue due to the variation of bigger and smaller teeth (para. 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retaining features of the first and second cutting members in Modfied Lichtman to include retaining features having different sizes, as taught by Purohit in order to provide better anchoring on tissue due to the variation of bigger and smaller teeth (para. 0065).
Regarding claim 12, Modified Lichtman discloses all of the limitations set forth above in claim 2, including the first cutting member (jaw (7018)) provided with the first cutting edge via. blade (7120) at the first distal end (Fig. 16 of Yoon) and the second cutting member (jaw (7020)) (Fig. 16 of Yoon) provided with the second cutting edge via. blade (7122) (Fig. 16 of Yoon) at a second distal end (Fig. 16 of Yoon). However, Modified Lichtman fails to disclose wherein one of the first cutting edge and the second cutting edge includes a curved-out portion.
Purohit teaches biopsy forceps with serrated cutting jaws comprising a cutting assembly (distal end effector assembly (100)) having a first cutting member (jaw (106)) (Fig. 2) and a second cutting member (jaw (107)) (Fig. 2); wherein the first and second cutting members comprise cutting edges (124) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blades of the first and second cutting members in Modified Lichtman to include curved tooth configuration as taught by Purohit in order to provide a clean cut on the biopsy tissue without damaging either the tissue or the first and second jaws (para. 0048)
Regarding claim 13, Modified Lichtman discloses wherein the cured-out [curved-out] portion (Fig. 2 of Purohit) is shaped as a slot [interpreted as space in between the teeth] (see annotated Fig. 2 of Purohit below) and sized to accommodate the target (para. 0048 of Purohit)

    PNG
    media_image2.png
    288
    489
    media_image2.png
    Greyscale

Annotated Fig. 2 of Purohit
Regarding claim 14, Modified Lichtman discloses wherein the curved-out portion has an arc shape (see Fig. 2 of Purohit).
Regarding claim 15, Modified Lichtman discloses wherein at least 50% of a diameter/lateral dimension of the target is subsumed inside the curved-out portion. [Note: Since claim 1 failed to positively claim the target, claim 15 is interpreted as functional language. Therefore, the target of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771     

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771